 BALTIMORE LUGGAGE COMPANY33On the basis of the report which he received concerning this incident from Qualls'immediate superior, Henshaw decided to discharge Pinyatello.But Pinyatello didnow tell him what Qualls had first said, and Henshaw justifiably said to Pinyatello,"You sure did show yourself down in the shipping room."It is clear that Pinyatello is excitable,lost his temper, and swore at and threateneda supervisor in the presence of the latter's employees.The earlier interchange ofpersonalities with Qualls did not warrant Pinyatello's subsequent threats.Nor canit be said that Henshaw, in evaluating Pinyatello's conduct,seized upon it as a pretextto discharge him.From Pinyatello's account it would appear that Qualls had provoked him withoutreason.I need not decide what acts or wordsby Quallswould have warranted oreven excused Pinyatello's insubordination and threats.Certainly Qualls was war-ranted in objecting to his talking to shipping employees while they were working.Aside from the fact that Henshaw had no knowledge of provocation by Qualls, I donot believe that there was such provocation.True, Henshaw did not check withQualls after the incident was reported.The first report was necessarilyex partesince, as I recall, Pinyatello refused to accompany Qualls to the office.But therewas no need for this when Pinyatello, not at all hesitant or shy, admitted that he hadtwice threatened to knock Qualls' block off and charged that Qualls "can't take it."I credit Henshaw's account that, when he asked Pinyatello whether he had made andrepeatedthat threat and had refused to leave the department,Pinyatello replied onlythat it was true and that Qualls could not take it.What the Company would have done had Pinyatello offered a different accountand a valid explanation,I need not speculate.I am not prepared to say that thedecision to discharge,supportedby whatPinyatello did say to Henshaw, was dis-criminatory;I find and conclude that it was not. The dismissal of this allegation ismade with full awareness of the interference found,supra,and the Company's ad-mitted opposition to unionization of the plant.But these latter neither immunizeemployees nor bar discharges which, as here,are not discriminatory.[Recommended Order omitted from publication.]Baltimore Luggage CompanyandInternational Leather Goods,Plastic&Novelty Workers'Union,AFL-CIO.Cases Nos. 5-CA-3123 and'5-CA-3e203.April 18,1966DECISION AND ORDEROn January 25, 1966, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent and the Charging Party filedexceptions and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended,,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. TheBoard has considered the Trial Examiner's Decision, the exceptions158NLRB No. 5.221-731-67-vol. 158-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDand briefs, and the entire record in this case and hereby' adopts thefindings, conclusions, and recommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.2]1 In discussing Gaston's earlier, short-lived discharge for fighting with another employee,the Trial Examinerstates inadvertently thatWissman, Respondent's plant manager,rather than Gaston,was reinstated afterthe latter'spersonal appealto Vice PresidentHoltzman.9 The telephone number for Region 5, appearingat the bottom of the Appendix attachedto the Trial Examiner'sDecision,isamendedto read: Telephone No. 752-8680, ex-tension 2159.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before Trial Examiner George J. Bott in Baltimore, Mary-land, on September 23 and 24,1965,based upon a complaint and amended complaintalleging violations of Section 8(a)(1) and(3) of the Act issued by the GeneralCounsel on July 22 and September 3, 1965,respectively,supported by charges ofunfair labor practices filed by the Union on April 23 and July 26, 1965.All partieswere represented at the hearing and were afforded opportunity to adduce evidence, toexamine and cross-examine witnesses,to present oral arguments and to file briefs.Respondent and General Counsel filed briefs which have been carefully considered.Upon the entire record in the case and from my observation of the witnesses, Imake thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSBaltimore Luggage Company, herein called Company or Respondent,is a Mary-land corporation having a plant in Baltimore,Maryland,where'it is engaged in themanufacture,sale, and distribution of luggage.During the 12-month period prior to the issuance of the complaint,Respondent inthe course and conduct of its business operations sold and shipped finished productsin excess of $50,000 directly from its plant in Baltimore, Maryland,to points outsidethe State of Maryland and purchased and received goods valued in excess of $50,000which were shipped from points outside the State of Maryland directly to its plant inBaltimore,Maryland.Respondent concedes and I find that it is engaged in commerce within the meaningof Section 2, subsection(6) of the Act.II. THE LABOR ORGANIZATIONINVOLVEDInternationalLeather Goods, Plastic & Novelty Workers' Union, AFL-CIO, is alabor organizationwithin themeaning of Section2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The background and the issuesThe Respondent was found to have engaged in violations of Section 8(a)(1) ofthe Act during an earlier campaign to organize Respondentby thesame union whichis involved in this case.'The Union was certified by the Board in May 1959 whenitwon an election after the first election was set aside by stipulation following thefiling of charges by the Union.It also appears that after the Union won the secondelection it obtained a contract,but only after a strike during which most of thestrikerswere permanently replaced.Subsequently, the Union was decertified andhas not since been thestatutoryrepresentative of Respondent's employees.The Union began its current drive to organizethe Company's employees in March1965.Shortly after the Union notified Respondent by mail that certain employeeswere members of the Union,Respondent engaged in conduct alleged as illegal threats,interrogation, and harassment in violation of Section 8(a)(1) of theAct.Twoemployees who had joined the Union were discharged during the organizing cam-3Baltimore Luggage Company,126 NLRB 1204, of which I take official notice. BALTIMORE LUGGAGE COMPANY35paign, and their discharges are alleged as violations of Section 8(a) (3).Respondentclaims that both employees were discharged for cause, and it also asserts that itengaged in no acts of interference, restraint, and coercion.B. Alleged acts of interference, restraint, and coercion in violationof Section 8(a)(1) of the Act1.The factsOn April 12, 1965, the president of the Union wrote to the vice president ofRespondent and named a dozen employees as members of the Union's organizingcommittee.The writer suggested that the union activities of the members be recog-nized as permissible under the Act.On April 16, 1965, Respondent posted a noticeon its bulletin board in which it noted that the Union was circulating literature andapplication cards.The notice, which was signed by Samuel J. Holtzman, Respond-ent's vice president and general manager, reminded the employees of the Union's,effort to organize the plant several years ago and stated that many employees whosigned union cards then did not know that he was opposed to the Union. "So therewill not be the same mistake," Holtzman said, "I am telling you here and now that Ihave not changed my mind about unions. I do not consider them desirable nor is itneeded in the plant."On or about April 19, 1965, after Respondent had received the Union's April 12letter listing the members of the organizing committee, Samuel Holtzman toured theplant observing the work and making comments to or about certain employee mem-bers of the committee, and it is this conduct which was alleged as harassment andthreats in violation of Section 8(a) (1) of the Act.Beatrice Kearney was on the committee and she operated a machine which fastenedwashers to luggage.She said that when Holtzman and Wissman approached hermachine, Wissman asked her why she was not using tweezers, provided as a safetydevice, to insert the washers into the machine.She explained to Wissman that shehad never used them, because they slowed her down and cut her production. Accord-ing to her, Holtzman said he did not want "back talk" from her, and asked Wissmanwhat her rate of pay was.When Wissman told him, Holtzman said that Kearneycould "be bounced out."Kearney testified credibly that Holtzman's trip was unusual,that he had never spoken to her in the past, and that, during her 31/2 years ofemployment, she had always operated her machine in exactly the same way withoutcriticism.Mary Robinson had worked for Respondent for more than 3 years, and her namewas listed as a member of the union organizing committee in the letter sent toRespondent in April 1965. She testified that Holtzman and Wissman visited the areawhere she and Sylvia Lee, another member of the committee, were working in thelatter part of April.According to Robinson, Holtzman nodded toward .the em-ployees and said to Foreman Citrano, who was also present, "These are the twotroublemakers in your department."Holtzman then walked away, but Wissmancame back later and watched Robinson at work, which he had not done since shewent to work in that department in January 1965.2Employee Gertrude Wilson drives power screws into tie tapes in the luggage depart-ment, a job which she said she had held for 21/2 years without complaint from man-agement.Wilson had also been identified as a committee member in the Union'sletter to the Company.When Holtzman visited her work area in April 1965, he askedthe foreman who accompanied him who drove power screws. He then asked howmuch Wilson was being paid and how long she had been employed. After the foremansupplied the information, Holtzman told Wilson that the Company had been gettingcomplaints about screws pulling out of tapes, but Wilson replied that it was the firsttime she had heard about it.According to her, Holtzman retorted that ". . . youhear it now, my friend, and if I have any more complaints, you will be putting powerscrews in on someone else's job." She said Holtzman had never complained to herbefore and that Wissman had never criticized the manner in which she performedher operation.Employee Raymond Massey occupies a work station in the box shop close to theentrance which Holtzman uses to enter the plant from his office.Massey joined theUnion in March 1965, and his name also appeared as a committee member in theUnion's April communication to Holtzman.Massey testified that Holtzman andPlant Manager James Wissman entered the plant and Holtzman, who had a paper inhis hand, stopped in front of him and said, "Is there something wrong?What isbothering you, boy? Something wrong with you?"Massey answered that there' Lee saw Holtzman in the plant, but she said she could not hear what he said. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas nothing wrong with him.He said that Holtzman then noticedan accumulationof string around his machine and ordered him to clean it up. Before he left thedepartment, Holtzman told Wissman to "keep an eye" on Massey and to let himknow if the offense was repeated.Massey explained that the strings wereused to tiepackages of plywood used in his operation and that his existing instructions were tosweep up accumulated sawdust and string twice a day.He had never been told todispose of the string each time he opened a package, nor had he ever had com-plaints from supervision aboutuntidiness.In addition, according to him, Holtzmanhad never been around to inspect his work before.Samuel Holtzman could not independently recall the date of his tour through theplant or the names of any employees he had spoken to.He explained, however, thathis inspection trip and any comments he made to employees were triggered by com-plaints he had just received from a salesman in New York about defective merchan-dise found on the premises of one of Respondent's important customers.Accordingto him, his sales manager told him that one of his salesmen was calling from NewYork complaining about poor quality merchandise.Holtzman cut in on the tele-phone call and spoke with the salesman who listed the defects he had found.Holtz-man took notes, he said, and he testified that some of the defects included screwspulling out of tie tapes,glue on linings,and other faults.As soon as he completedhis conversation with the salesman, he went to the warehouse, opened cartons ofluggage, and found imperfections similar to those reported from New York.Hewent back to his office, summoned Plant Manager Wissman, told him about thetelephone call from New York and his inspection of the inventory in the warehouse,and ordered a tour of inspection of the plant with Wissman. This, he said, was thereason for the trip which the employees had testified about.The paper he had in hishand was the notes he had made during his conversation with his salesman, and histrip was not unusual, he said, for he walks through the plant 5 or even 10 times a daywhen he is in the city.Regarding the details of his tour, Holtzman testified as follows: Raymond Massey'sstation is within 3 feet of Holtzman's office door, and Massey's operation was thefirst he observed.Noticing a dangerous accumulation of rope around Massey'smachine, he told Wissman that such a condition should not be allowed and thatMassey apparently did not care about his "work, job, orevenhis safety."He didnot remember saying anything to Massey directly, but he conceded that the employeecould have interpreted his remarks as having been aimed at him.He said he did notrecall asking Massey if something was "bothering" him.Holtzman continued through the entire plant, he said, passing all 100 stations andstopping at between 20 and 30 operations.He could not recall the next station hevisited, but, refreshing his memory froma listof employees showing the departmentsin which they worked on the day of the tour, he testified that he did not rememberstopping at Mary Robinson's operation, but he added that he would not make sucha statement as "There are the two trouble makers in your department,"as Robinsonhad testified.Holtzman said he did recall stopping where Gertrude Wilson, the employee whoput screws in tapes, worked.Having had a specific complaint about the tie tapesfromhis salesman,Holtzman looked carefully at Wilson's work and noticed thatthere were literally hundreds of screws scattered all over the floor which she wasactually standing on as she worked. In addition, the employeewas ". . . lookingup in the ceiling and taking the air screwdriver and putting them in nonchalantly,casually, and not watching what she was doing."Holtzman said he made it veryclear to the two supervisors who were accompanying him that,unlessWilson didbetter work, she would be discharged.He could not recall, but he conceded that hemay have asked about the employee's rate of pay.Regarding Beatrice Kearney, Holtzman said he remembered the incident veryclearly because he saw her with her hands in the jaws of amachine,contrary toinstructions to use metal tweezers to insert the washers.Holtzman was vividlyreminded by Kearney'scarelessnessof an accident which happened to another em-ployee on the identical machine sometime in the past causing the loss of the em-ployee's hand.He felt that if the pedal on Kearney's machine accidentally trippedwhile her hands werein anexposed position she could be seriously injured.He saidhe made some remark to her and to the supervisors, but he could not recall what itwas.Asked if he had asked about her rate of pay, he said he could not recall, butstated it was the kind of question he might have asked.He denied, however, thathe said that Kearney could be "bounced out."PlantManager James Wissman, who is next to Holtzman in authority, accom-panied him on his tour.Wissman could not fix the time of Holtzman's trip, but hestated that he and Holtzman frequently tour the plantinspectingoperations.He BALTIMORE LUGGAGE COMPANY37testified that whenever Holtzman gets a telephone call ". . from the salesman orthe buyers.and gets complaints.he writes down the complaints and comesright out, and we go through the plant and find out and check over the productionline."He denied that he had engaged in any unusual"watching"of Mary Robinson.Wissman said he was present when Holtzman talked to Gertrude Wilson,the em-ployee who drives screws with an air-powered screwdriver.According to him, Holtz-man told him that the Company had been getting"a lot of complaints about herwork," and probably asked him what Wilson's pay rate was, but,there was no otherdiscussion of any kind.Regarding Beatrice Kearney, he said that,if she had been using a machine foryears without the aid of tweezers provided for her safety,itwas only because she hadnever been caught.He said that Kearney had -instructions to use the safety device,and he called her omission to her attention during Holtzman's trip.The employeereplied that it took too long to use the tweezers,and, according to Wissman,Holtz-man told her that she must use them.He did not remember whether Holtzmaninquired about Kearney's rate of pay, but he denied that Holtzman said that Kearneycould". . .be bounced out."Wissman denied that Holtzman asked Massey,"What is bothering you, boy," andsaid that Holtzmanmerelytold the employee that the area was dirty and to pick upthe strings.Wissman added. that the untidy practice of letting debris accumulatearound the machine was dangerous,becauseMassey could slip on it and fall intothemachine.2.Analysis, additional findings and conclusions regarding the Holtzman tourThe essence of Holtzman's and Wissman's testimony is that Holtzman's tour of theplant was routine and unconnected with the union activities of any of the employees.Because of various considerations, I discredit them both, and I find that SamuelHoltzman's inspection of operations and comments to or about employees was trig-gered by the Union's renewed organizational efforts, evidenced, in part, by the dis-tribution of literature and the letter listing the names of employees on the organizingcommittee, and was designed to convey to employees the thought that Respondentwas displeased with their union activities and to impress upon them that their con-tinued employment was at Respondent's pleasure.In the first place, the timing of the trip is significant, in my view, coming as it didshortly after Respondent got the Union's letter and right after the Union distributeda handbill.Respondent reacted quickly to the Union's organizational efforts whenitposted a notice on its bulletin board on April 16, 1965, expressing its disapprovalof unions and reminding employees how others had lost their jobs during the 1959strike.Holtzman's tour was, in my opinion, a reaction in the same vein the sig-nificance of which would not be lost on those who observed it. In addition to thecoincidence of time, a substantial number of other factors indicate that the inspectionwas special and not routine.Holtzman and Wissman were vague about many detailsof their visit, and most suspiciously vague about such a detail as the time when ittook place. I think they were purposely uncertain because they knew it took placeright after they became aware of the Union's renewed efforts.Holtzman had testi-fied that his trip was triggered by an announcement, first from his sales manager,and then from a salesman in New York, about defective merchandise on the premisesof a customer.Holtzman testified that he had made no attempt to refresh his mem-ory about the time when he received this information which, of -course, would haveprecisely fixed the date of his factory tour, and I consider this unbelievable.Twosalesmen, a long distance call, and a sales trip were involved in the situation whichwas supposed to have precipitated his tour. It would seem that the time could havebeen easily reconstructed, but no attempt was made to do so, and, in addition, thesalesman who complained and the sales manager who took the telephone call werenot produced to corroborate a key element in Respondent's defense, namely theexistence of defective material in sufficient quantity to cause Holtzman to. move asfast as he did and to make the remarks I find he made to employees.3Other details which remain shadowy in the description of the factory tour are thenames or jobs of any employees other than three specifically mentioned by Holtz-man, although he testified that numerous complaints had been recently received, andsaid he observed all of the approximately 100 operations that day and stopped at thestations of 20 to 30 employees.$Wissman did not actually corroborate Holtzman about the cause of the trip.Heimplied in anaround-about fashion that Holtzman had received complaints, but did notflatly say he had on that particular occasion.His testimony as set out above is anexample ofthe oblique approach to a question found in his and Holtzman's testimony. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoltzman's comments and inquiries during his tour also indicate that the trip wasother than as he explained.Kearney was an old employee, and Holtzman admittedlyhad no complaints from his salesman which reflected on her work, but observing herendangering herself, which she said credibly she had been doing for years, Holtzmanasked an odd question about her rate of pay and said she "could be bounced out."When Holtzman reached Robinson's and Lee's stations, he paused and said to theforeman, "These are the two trouble makers in your department." 4Holtzman hadnot received a complaint about Robinson's and Lee's quality, andit seems strangethat he should have stopped at their stations at all even if he said nothing. Similarly,inMassey's case, Massey may have been untidy, but no word had come from anysalesmanabout the quality of his operation, yet Holtzman was able to rememberhim as one of only three stops he was able to recall making that day.His remark,"What is bothering you, boy?" which I find hemade,despite his denial,seems astrange way to explain to an employee that he wanteda cleaner plant.I also find in both Holtzman's and Wissman's testimony weakening elements ofexaggeration, circumlocution and indirectness.Massey for example, worked rightoutside of Holtzman's office, and he testified credibly that he had been leaving ropeon the floor for a long time without complaint from anyone. If Holtzman had madeas many trips through the plant in thepastas he said he had, he could not have over-looked Massey, and if Massey was as slovenly as Holtzman said he was, then Holtz-man or someone would have reprimanded him before. The testimony about GertrudeWilson is, in my opinion, even more exaggerated.Wilson had driven power screwsfor years without criticism.Holtzman's statement that this experienced employeewas standing on screws, ". . . looking up in the ceiling and taking the air screw-driver and putting them in casually . .." does not ringtrue.His reaction to theemployees protest that she had never received a complaint before, that, if there wereany more, she would be fired, seems extreme, and taken with other factors, such as,for example, his failure to remember the classifications or names of others visitedthat day and about whose work the salesman had complained, is an indication thatthe incident was exaggerated and areprisalfor Wilson's union activity. In addition,as inMassey's case, if Wilson had been performing as described by Holtzman forany length of time, it could not had escaped his attentionin his many inspectiontrips.Either the frequency of the inspections was inflated, or Wilson suddenly be-came incompetent. In my view,Holtzman exaggeratedboth the number of hisinspections and the employee's derelictions.Finally, the employees' testimony impressedme asbeing uncontrived, direct, andsincere.I credit their testimony that they had been doing their jobs for some time,without complaint, in exactly the same way as they were when Holtzman saw themin April, and I also credit their versions of Holtzman's remarks. I find and concludethatHoltzman's inspection of Massey's, Wilson's, Keamey's, Robinson's, and Lee'swork stations and his comments to or about them was harassment coupled withthreats of economic reprisal because of theirunionactivities.By such conduct,Respondent interfered with, restrained, and coerced employeesin violation of Section8(a)(1) of the Act.3.Alleged interrogation and threat by Supervisor KramerThe complaint also alleged that Respondent, by its supervisor, Sam Kramer,illegally interrogated an employee about his union sympathies and threatened himwith discharge if he engaged in union activities.The full context of the incidentwhich supports this allegation will'be found in the subsequent discussion of the dis-charge of employee Edward Wynn. In brief, however, the facts are as follows.Wynn joined the Union and volunteered at a union meeting to copy the notice con-cerning the Union's renewed organizational campaign which Respondent had postedon its bulletin board on April 16, 1965.While copying the notice from the boardbefore work on April 21, Wynn was interrupted by Foreman Wehberg who askedhim what he was doing.Wynn explained that he was making a copy of the noticeso that he and his wife could discuss it.Wehberg asked if Wynn's wife worked forRespondent.Wynn replied that she did not but that they talked such matters overat home anyway. He continued to copy the notice, and Wehberg walked away.Later in the day, according to Wynn, his immediate supervisor, Sam Kramer,asked him why he had been copying the notice, and Wynn told him exactly what hehad told Wehberg.Kramer then asked the employee how he stood "as far as theunion is concerned," and Wynn indicated some sympathy for union objectives.*did nottestify,and Wissmandid not deny it. BALTIMORE LUGGAGE COMPANY39,Kramer told him that some unions were "crooked" and Wynn responded that thiscould be true, but some "businesses are crooked, also."At that point, Wynn testifiedthat Kramer said, "Well, Ed, let me give you a tip. If you take part in this union,you will be discharged."As Kramer walked away, he added, "I shouldn't be talkingto you like this, but this is just a tip."Wehberg, who was not Wynn's supervisor, did not testify.Kramer denied theinquiry and threat about what would happen to Wynn if he joined the Union.Kramer said he did not see Wynn copy a notice and he did not know that Wynn haddone so. I discredit Kramer and credit Wynn.Kramer denied that he even knewthat Respondent had posted a notice about the Union on its bulletin board, some-thing which he would be normally aware of because he supervised 40 or more em-ployees.In addition, while testifying he appeared to be concealing knowledge of ortrying to avoid any involvement with anything having to do with Wynn.Not onlywas Kramer ignorant of Holtzman's notice to employees about the Union, but, if heis to be believed, he had never heard that Wynn had been discharged but learned ofit for the first time on the day he testified.5 I find and conclude that, by interrogatingWynn about his union sympathies and threatening him with discharge if he engagedin union activities, Respondent violated Section 8 (a) (1) of the Act.4.Threat of reprisal by James WissmanIn May 1965, Plant Manager Wissman told employee James Gaston that he couldhave additional leave because he was not involved in the union "mess." This matteris treated more extensively in the discussion of Gaston's case, but I find here that, inthe circumstances therein described,Wissman's remark was a threat of possiblereprisal if Gaston engagedin unionactivity.By such threat, Respondent also violatedSection 8(a) (1) of the Act.C. The alleged discriminatory discharge of James Gaston1.The factsJames Gaston was first employed by Respondent in 1948 or 1949, and his dis-charge, which is the subject of the complaint in this case, took place on July 2, 1965.Gaston's 16 or more years with the Company was interrupted by a jail term and alayoff sometime prior to 1956. In 1959 he was apparently laid off during the strikeof that year, but he testified without contradiction that Plant Manager Wissmansolicited him to return to work during the then current strike, which he did.He had'worked coninuously since 1959 at the time of discharge in the box factory where hesatisfactorily operated several machines.Sometime in May 1965, Gaston's mother died, and he took time off to attend thefuneral.The Company normally grants 3 days leave in such situations, but thefuneral arrangements were delayed, and Gaston asked Wissman for additional leave.According to Gaston, and I credit his testimony, Wissman told him that be wouldapprove the extra leave, because Gaston was not interested in ". . . this mess goingon ."Gaston asked Wissman what he meant by that remark and protested thathe was in no "mess."Wissman stated, "You know what I mean, that union mess.You know what happened to them before." 6Gaston became a member of the Union's organizing committee in early June 1965,and his name appeared as such on a union handbill, dated June 10, 1965.Gastonworked without incident until sometime in the middle of June, when he and Wissmangot into a heated argument over Gaston's use of a telephone installed for the use ofemployees.According to Gaston, while he was using the telephone, Wissman bangedon the booth and ordered him to step out. Gaston told Wissman that he would bebut a minute, and went on talking.Wissman walked away, but returned immediatelyand tried to force open the door of the booth.When Gaston completed his conver-sation,Wissman reprimanded him for talking so long when others wanted to use the5In making a finding about Kramer's credibility I have tried not to overlook the factthat he had suffered a heart attack and had been away from work for a substantial timeprior toWynn's discharge on April 21.The recordis not clear,but it seems that hecame back to work, on or about April 12, and supervised Wynn for only about. a week.His illness and recentreturn to employment conceivably may have fogged his memoryabout the notice and Wynn's discharge.On balance, however, I discredithim for thereasons given.O This reference was understoodby Gastonto be the permanent replacement of strikersby Respondent in 1959. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelephone.Gaston testified that Wissman kept upbraiding him, remarking that Gas-ton had been a "different person" ever since that "mess started."Gaston walkedaway, but Wissman followed him.Wissman grabbed the employee's arm, and Gastonjerked away.Gaston admitted that he made a gesture as if to hit Wissman but didnot.In his words, "I jerked away from him, but I wasn't going to hit him. I threat-ened to hit him, but I didn't hit him. I wasn't going to hit him."Wissman then toldGaston to come to his office, but Gaston refused, stating that he was still on his owntime, but would come to Wissman's office after lunch.Wissman's version of the telephone booth affair is somewhat different from Gas-ton's.He explained his interference with Gaston's telephone conversation on theground that the telephone was for the use of all employees, but Gaston had tied itup when another employee wanted to use it.Wissman said that he did not kick thedoors, but merely tapped on the glass and looked significantly at his watch.Accord-ing to him, Gaston burst from the booth like a "maniac," shouting that what he didon his time was his own business. Later, when Gaston had finished his call, Wissmantold him he wanted to talk with him.Gaston refused to talk at that particularmoment, but, nevertheless, Wissman explained his position about the telephone.Atthat point, Gaston colorfully threatened to knock Wissman's ". . . on the floor."Wissman said he told Gaston not to threaten him because he did not "threateneasily."He then told Gaston that his conduct was "ridiculous" and that he should"act like a man."Wissman took no additional action, and Gaston went back to work.Near the end of June 1965, Gaston developed an abscessed tooth and was absentfrom work.His discharge on July 2 had some of its roots in this recent medicalabsence, according to Respondent, and was precipitated by Gaston's conduct duringa conversation with Wissman after his return to work. Some detail about Gaston'sillness and absence is necessary.Gaston worked all of one week with a troublesome tooth to Respondent's knowl-edge.He testified without contradiction that Supervisor Wehberg asked him to post-pone a visit to a dentist, because another employee would be absent that day, andthat he worked that week under temporary medication.When, at the end of thatweek, he told another foreman that he intended to get the infected tooth pulled duringthe weekend, the foreman cautioned him that it should have been done before andsaid that he hoped the employee would have no complications because of the delay.Gaston's extraction was delayed until the first part of the following week.OnMonday his jaw was swollen, and he could not talk distinctly.He had no telephone,and so he walked to a friend's home, who works for Respondent, and asked him totelephone Respondent that he would not be in.During the week, Gaston made fivevisits to a dentist.His tooth was pulled and considerable swelling and pain evolved.During the week, another employee called Respondent at Gaston's request and againinformed the Company that Gaston was ill.There seems to be no dispute aboutGaston's illness or pain, and Respondent concedes that it got the telephone messagesrelayed from Gaston.?Respondent argues, however, that it had no knowledge thatGaston was so incapacitated that he was personally unable to report and that, there-fore,Wissman, acted reasonably when he reprimanded Gaston, as appears below, fornot personally reporting his illness to the Company.Gaston came into the plant on Friday, July 2, 1965, to pick up his paycheck.Hetestified that he saw Wissman who asked him what he had come for 8When he toldWissman he had come for his pay and to find out whether he could come back towork,Wissman replied that the Company had not been notified that Gaston wasaway from work and, as far as he was concerned, "we don't need you no more." Headded, however, that Gaston should return early the following week to discuss thematter with Holtzman.Gaston returned on the following Tuesday and asked to seeHoltzman, but Wissman told him that he had talked with Holtzman who had agreedthat Gaston should be discharged.Wissman's version of what happened on Gaston's last day of employment differsfrom Gaston's.He said that, when Gaston came in to see him on July 2, he repri-manded him for not properly notifying the Company about his absence.AccordingtoWissman, this was also his own first day back at work after a serious illness, andhe had learned from Supervisor Zacks that some person, who would not identifyhimself, had telephoned twice and informed him that Gaston was going to the dentistand would not be at work.Wissman said the information from the unknown caller°Wissman stated in his testimony that Supervisor Zacks had received the messagesabout Gaston, and conceded that Gaston's face was swollen when he appeared at the plant.8 This was the middle of the day and employees did not work after 2 p.m. on Fridayat that time. BALTIMORE LUGGAGE COMPANY41left the Company in -the dark about Gaston's whereabouts or the extent of his prob-lem.He questioned Gaston about not giving the Company adequate notice andindicated that he felt that Gaston should have driven to the plant on his way to orfrom the dentist and made a personal report about the seriousness of his illness.Atthat point, according to Wissman, Gaston said, "I don't have to take that stuff fromyou."Gaston was wearing sunglasses, and he took them off, walked around Wiss-man's desk with clenched fists, stating, "I am tired of taking that stuff, and I am goingto get you."Wissman said he replied, "Gaston, you are out right now."He added,under cross-examination, that he fired Gaston, not because Gaston had failed to reporthis absence properly, but because Gaston threatened him while he was reprimandinghim, and the threat was the culmination of other violent actions by the employeeduring employment.9Wissman conceded that he knew that Gaston's name had ap-peared in union literature.Gaston denied that he threatened Wissman in any way, asWissman had testified, and Wissman denied that he had told Gaston, when he grantedhim additional funeral leave, that he was doing it because Gaston was not in theunion "mess," and he also denied stating to Gaston during the telephone booth inci-dent that Gaston was a "different person" since "this mess started."2.Analysis, additional findings and conclusions in Gaston's caseGaston impressed me as the more credible witness, and when his testimony con-flictswithWissman's, I credit Gaston, basically.Specifically,Gaston's testimonyabout his request for additional funeral leave in May 1965, rang true.He was notknown to be interested in the Union at the time, and he had been a strikebreaker in1959.I credit his testimony that Wissman approved the extra leave with the com-ment that he was doing so because Gaston was not involved with the Union.As indicated earlier, I found exaggeration in Respondent's account of Holtzman'stour through the plant accompanied by Wissman, and the same defect appears inWissman's version of his contacts with Gaston.His account of the telephone boothincident appeared inflated to me, and I credit Gaston's version.Although it appearsthat each person was extremely aggravated with the other over the matter of the tele-phone call, Wissman exaggerated Gaston's role and attitude, in my opinion, and down-played his own to one of meekness. For example, I do not take seriously his charac-terization of Gaston emerging from the booth "like a maniac," nor his descriptionof his own gentle "tapping" on the glass of the booth.More importantly, moreover,I do not think he was seriously upset over Gaston's gesture toward him.Wissmandid not even make an incident report over the matter.Although he criticized Gas-ton's attitude and expressions, his own attitude seemed more corrective than punitive.I believed he told Gaston, as Gaston testified, that the employee's personality seemedto change after the union "mess" started.He was generally aware that there wasunion activity going on, but he had no specific knowledge of Gaston's activity untilGaston's name appeared as a committeeman on a union leaflet a week or so later.I also credit Gaston's account of his interview with Wissman on his last day ofemployment.By this time, Wissman had learned of Gaston's loyalty to the Unionand he abruptly discharged him when the employee appeared in the plant after aweek of illness and pain.Although Wissman told Gaston that he could discuss hisdischarge with Samuel Holtzman during the following week, Wissman refused to letGaston see Holtzman when he returned to the plant, and he contented himself withadvising the employee that Holtzman concurred in the discharge.In my opinion, and I find, the circumstances strongly indicate that Gaston's assertedinsubordination was not the real reason for his discharge but a pretext to concealRespondent's animus toward him because he had joined the Union.Gaston hadtaken Respondent's side during an earlier labor dispute, and Respondent had shownits appreciation in -a number of ways.When the employee asked for extra leave, itwas forthcoming, but with a reminder that it was so, because he was not in the"union" mess.When he argued with Wissman about his personal telephone calls,Wissman began to wonder about his attitude and commented that it had changedsince the union activity started.Earlier in his career, Gaston and another employeehad been discharged for fighting in the plant, according to Respondent, but whatevereWissman described the telephone booth incident,in which he said that Gaston cameout'of the booth "like a maniac" when he cautioned him about taking too long to completea call, and a fight with another employee,in 1964, which caused him to fire Gaston andthe other worker.He said,however, that he made no so-called written-incident reportabout Gaston's conduct in the telephone booth, although incident reports are common inunusual situations,and he conceded that Samuel Holtzman overruled him in the fightingcase, and Gaston was reinstated,as was the other participant in the fracas. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARD'the circumstances, and they are not too clear in the record, Gaston was reinstatedafter a personal appeal to Holtzman. In addition, if Wissman's version of the tele-phone booth incident were credited, he sent the employee back to work without awritten reprimand even after the employee had threatened him with physical violence.In sum and in short, it appears that Respondent showed its gratefulness for Gaston'ssupport in the 1959 strike in a number of ways, and it was only after Respondentbecame certain that he was active in the Union that Respondent precipitately dis-charged him, and this time there was no personal audience with Holtzman and nolast minute intervention. It is a fair inference, which I draw, that Respondent's differ-ent treatment of Gaston in July 1965 was substantially motivated by Respondent'sresentment over Gaston's defection to the Union.By such conduct Respondentviolated Section -8 (a) (1) and (3) of the Act.D. The discharge of Edward Wynn1.The factsWynn was hired by Respondent on March 6, 1965, and discharged by SupervisorLouis Zacks on April 21, 1965.During Wynn's short term with the Company certainevents occurred which General Counsel contends establish that Respondent's relianceupon Wynn's "attitude" as ground for discharge is pretextual and which Respondentasserts show that the employee would not adjust to normal supervision.Wynn is the employee who volunteered at a union meeting to copy the antiunionnotice which *Respondent had posted on the company bulletin board on April 16,1965.As set forth in greater detail above,i° while Wynn was copying the noticebefore work, Supervisor Wehberg asked him what he was doing.He explained toWehberg that he was copying the notice so that he could discuss it with his wife athome.A few hours later, Wynn's immediate supervisor, Sam Kramer, also askedhim why he had been copying the notice, and he gave Kramer the same answer hehad given Wehberg. Then Kramer asked Wynn how he felt about unions and statedthat union activity on Wynn's part could cause his discharge.Later in the day, while Wynn was explaining to a supervisor his delay in carryingout a task the supervisor had just assigned him, Zacks appeared.Zacks had appar-ently overheard some or all of Wynn's remarks, because Wynn testified that Zackssaid to him, "Come on, fellow, do what the man says."Wynn performed the task.Wynn said he felt insulted at the time because Zacks had called him "fellow" andhad not used his correct name, but he waited until a more propitious moment tospeak with Zacks about it.Later on, he stopped Zacks and told him that his namewas Edward Wynn and he did not like to be nicknamed. According to Wynn,Zacks belligerently, vulgarly, and impatiently ridiculedWynn's suggestion, addingthatWynn had a superior attitude and ought to go into business for himself. Zackswas "enraged" and remained in that state all day, Wynn said, and was "sweating"and talking in a loud and indistinct manner. Zacks finally "stormed" away, accord-ing to Wynn, but he returned to tell the employee to see him in his office at quittingtime.When Wynn arrived- at Zack's office at the end of the day, Zacks told himthat he did not feel like "remembering to call" Wynn by his proper name, and laidhim off.At this moment apparently, Wissman entered the office, and Wynn ex-plained to him what had happened during the day.According to Wynn, Wissmanjust smiled, shrugged and agreed with Zacks.The main ingredients in Wynn's account of his contacts and conversations withZacks on his last day are not really in dispute.Wynn testified, however, that Wiss-man also mentioned the Union, but this is sharply denied.According to Wynn, afterWissman had concurred in Zacks' decision to fire him, Wynn told Wissman that".if I am never called back here to work again, I hope that when the union getsin, things will be better."He said Wissman commented that Wynn seemed confidentthat the Union would be successful, and he replied that he was.According to him,Wissman reminded him that the employees went on strike once before and hadnever returned, adding that ". . . when we find a spoiled apple, we throw it out .. .so it won't spoil the bunch."As soon as he was discharged, Wynn telephoned the union representative in chargeof the organizing campaign who asked him if he wanted to file an unfair labor prac-tice charge against the Company.Wynn was uncertain and apparently wanted togive it some thought.He then telephoned Respondent's vice president, Samuel Holtz-man, asked to see him, and Holtzman agreed. In Holtzman's office, Wynn toldHoltzman that there was dissatisfaction among the employees about a pay differentialand other "unfairness," but that employees were afraid to come to Holtzman for10 SectionIII, B, 2 above. BALTIMORE LUGGAGE COMPANY43fear of discharge.Wynn said that Holtzman indicated that he did not wish to makea "rash"decisionin overruling Wissman and told Wynn to telephone him on thefollowing Monday.Wynn then telephoned the union organizer whom he had con-sulted earlier and gave him authority to file an unfair labor practice charge.Thecharge was filed, and when Wynn telephoned Holtzman, Holtzman refused to takethe call.Louis Zacks, Respondent's production and quality control manager, supervisedWynn during most of his employment.ilHe said he discharged Wynn and concededthat the discharge was triggered by Wynn's calling him to task over his use of anickname.According to him, however, that incident was only one in a series whichillustrated thatWynn resisted supervision and had an "attitude" which would makehim a "problem employee." Zacks said that he worked closely with Wynn for awhile in order to' train him.He described certain incidents, which Wynn agreedoccurred or did not deny, which he said demonstrated Wynn's incapacity to takesupervision.On one occasion, Zacks explained to Wynn that he had been stackingcartons incorrectly.According to Zacks, Wynn replied that he had been doing it theway Zacks had instructed him, but that some one had upset the cartons in order toget him in trouble.Another time Wynn had a minor accident on the assembly line,and Zacks said that, while he was explaining to the employee what had caused thedifficulty,Wynn walked away before he was finished, and he had to call him back.Sometime later, Zacks saw Wynn in Wissman's office talking with Wissman. Thiswas during work hours, but Wynn had his hat and coat on. Zacks said that Wynn-did not like Zacks' earlier reprimand and was quitting his employment, but Wiss-man told the employee that he had a good job and must learn to take supervision.'aWissman convinced the employee he should stay and forget the incident.RegardingWynn's complaint about not being addressed properly, Zacks testifiedthat as the day wore on he concluded that he had ". . . a problem with a primadonna . . ." and that Wynn should be told that he was not going to work out satis-factorily.He conferred with Wissman who agreed that,sinceZacks was responsibleforWynn's training and supervision,Wynn could be discharged.He dischargedWynn at the end of the day and told him that he did not think he would take super-visionWynn asked_ Zacks for a "layoff slip," Zacks said, and he told the employeehe had never heard of such a document. This was when Wissmancameinto theoffice, and Zacks told him about the employee's request, and left.He was not wit-ness to any conversation between Wynn and Wissman.Under cross-examination,Zacks recalled an additional incident concerning Wynn where the employee ap-peared unhappy after a transfer.He questioned Wynn who said he had not beentold what his rate of pay would be. Zacks said he told the employee that "... theworld (was) not against him . . ." and tried to "perk him up." Although he con-ceded that Wissman had talked Wynn out of quitting his job only 2 weeks or so be-fore his discharge, he said that if he had been consulted at the time, he would haverecommended that Wynn be allowed to quit because he had indicated to Wissmanearlier that he had doubts about Wynn becoming a satisfactory worker.Zacksdenied having any knowledge about Wynn copying anything from the bulletin boardthat day.Wissman testified that Zacks had complained about Wynn's attitudeas an employeebefore he discharged him.He also elaborated on Wynn's attempt to quit 2 or 3weeks before he was fired.He said he saw Wynn walking out of the plant dressedfor the street and called him into the office to talk with him.Upon questioning byWissman, Wynn stated that he could not get along with Zacks.Wissman urged theemployee to listen to his supervisor and talked him out of quitting.RegardingWynn's termination, he said that Zacks told him about Wynn's resentmentover beingcalled "fellow" and complained that Wynn resentedsupervision.Zacks said he couldnot get along with Wynn, and Wissman approved his discharge.He denied that afterWynn was fired there was a conversation about the Union getting in theplant andthat he had said something about the Company getting rid ofspoiled apples, asWynn had testified.He said that Wynn did ask tosee Holtzman,and hetold him"Wynn was first hired into the Amelia Earhart department,but shortly thereaftercame under Zacks'general supervision as a stock packer.Sam Kramer,Wynn's im-mediate supervisor,appears to have been ill and not working during all but a week ofWynn's employment.12It is not clear from Wynn's testimony under cross-examination whether he was deny-ing that he quit.He admitted to a talk with Wissman, and said he had his coat withhim at the time, however.In any case,I find,in accord with Zacks' testimony, whichis corroborated by Wissman's, that Wynn was walking off the job after Zacks had talkedto him. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDto come back the following week.Wissman testified that he knew nothing aboutWynn copying a notice from the bulletin board until he was informed of it by theBoard investigator in this case.Sam Kramer, as set forth earlier, said he had nothing to do with Wynn's dischargeand had no conversations with him on that day about copying a notice or about whatwould happen to the employee if he interested himself in the Union. I have previ-ously discredited Kramer for the reasons given.2.Analysis, additional findings and conclusions in Wynn's caseA key piece in General Counsel's theory of discrimination against Wynn is Re-spondent's awareness of Wynn's union activities, and this is asserted to have beenevidenced by Wehberg and Kramer asking Wynn why he had copied the antiunionnotice and Kramer's advice that Wynn would be discharged if he joined the Union.Wehberg did not testify, and I have discredited Kramer, so it can be taken that Re-spondent knew Wynn had copied the notice. I do not think, however, for a numberof reasons, that the facts will adequately support a finding that Respondent knewthatWynn was actively interested in the Union.Wehberg appeared satisfied withWynn's explanation of his purpose, and, although Kramer may have given Wynn a"friendly tip" or a warning, it does not establish that he too did not believe Wynn'sexplanation, but really believed that Wynn was active in or sympathetic toward theUnion. In addition, Zacks, who was the prime mover in Wynn's discharge, testifiedthat he did not know that Wynn had copied the notice that day, and I was impressedby Zacks' testimony generally. I find that he knew nothing about any activity of aunion nature Wynn might be involved in and whatever knowledge might have beencontained in the minds of other Respondent agents did not motivate him.AlthoughI have discredited much of Wissman's testimony earlier in Gaston's case, his testimonythat he did not know that Wynn was supposed to have copied the notice until he wasinformed by the Board investigator after the charge was filed sounded and was statedlike the truth, in my opinion.But in any case, whether or not an inference that Respondent knew, guessed, orsuspected thatWynn was, or was likely to be, a union adherent is justified by therecord in this case, the real question, of course, is whether the whole record willsupport a finding that union considerations were the actual reasons for Wynn's dis-charge and that those given by Respondent are spurious.Again, it must always bekept in mind in assaying motivation that we are not primarily concerned with themerit, fairness, or general reasonableness of Respondent's reactions in the personnelarea, except insofar as their lack of soundness may indicate that, because the averageor normal employer would not have acted as suggested, the real reason lies else-where.Having considered the reasons offered by Respondent in justification forWynn's discharge in that light, I have concluded that this is not the classical pretextcase, as General Counsel argues.13First of all,Wynn, unlike Gaston, had a brief tenure-less than 2 months-andthe argument that he had been treated one way over a period of time and anotherafter he joined the Union starts off with a limping gait. In a sense, he was proba-tionary or on trial, and what an employer may ignore in an older, experiencedemployee, he is not as likely to overlook in a novice. In addition, Wynn was notparticularly active in the Union-his name did not appear as a committee member on13Aside from the validity of reasons put forth to sustain a discharge, motive, of course,is often found in the admissions of an employerIn this connection, I credit Wissman'sdenial that there was any conversation with Wynn about unions after he approved Zacks'discharge of, the employee.Specifically, I discredit Wynn's testimony that Wissman saidthat Respondent got rid of "spoiled apples" before they contaminated the rest of the em-ployees.Wynn's testimony seemed somewhat embroidered when he described his exitinterview with Wlssman. In addition, if the reference to "spoiled apples" meant union,it is odd that Wynn did not protest that he was being fired for union activity, particularlysince he said in the affidavit he gave the Board that he told Wissman that an employee hadthe right by law to solicit for the Union on his own time, and, in his direct testimony, hesaidhe told Wissman that he hoped things would be better for employees when the plantwas organizedWynn not only did not protest to Holtzman that Wissman or Zacks hadfired him because of the Union when he saw Holtzman a few days later, but the Unionwas not even mentioned in the discussion, so far as Wynn's testimony shows.Yet Wynn,when asked why he did not protest to Wissman, said he felt that Wissman had a closedmind and had no authority to reinstate himHe did not explain why he_ refrained fromtellingHoltzman that he felt that he was being discriminated against BALTIMORELUGGAGE COMPANY45the lists distributed by the Union-and there is nothing, in the timing of his dis-charge that persuasively points in the direction of a quick reprisal for,ur on activity.As a matter of fact, paradoxically, the timing is too good, for it indicates a speed inplanning and action -which I do not think Respondent, was capable of.That is tosay, on the basis of the theory that Wehberg saw Wynn copy a notice, it must bepostulated that he concluded that Wynn was prounion,, immediately told Kramerabout it, who told Wissman or Zacks, who agreed that Wynn was prounion, andthen decided to get rid of Wynn and did, with or without consulting Holtzman. Thisisall accomplished in one day and, ironically, consummated on the basis of some-thing which Wynn himself brought to Zacks' attention, namely, his resentment overZacks' treatment, and which was in consonance with his prior relations and discon-tent with Zacks.The timing is too fast and the circumstances too complex, in myview, and this leads me to believe that Wynn and the notice copying and his run-inwith and discharge by Zacks on the same day were, in this case, coincidental.But finally and most important of all, Zacks' account of why he discharged Wynnwas convincing, and whether his actions were high-handed or not, they appeared tobe in character.His testimony and actions not only sounded credible and like Zackswould behave but they also find corroboration in certain events in Wynn's shortcareer as well as in his own testimony. To review briefly, Zacks disapproved of whathe thought was an alibi when Wynn said someone had upset cartons to get him introuble; Zacks resented Wynn's walking away while Zacks was reprimanding him;Wynn walked off the job after a lecture from Zacks; Wynn told Wissman that hecould not-get along with Zacks; in Wynn's own words, Zacks ridiculed him when heasked to be called by his correct name, became "enraged" and "stormed" off only toreturn, still, "enraged," to discharge him.It appears that Wynn and Zacks were notdesigned to get along from the beginning, and I am persuaded that the seeds ofWynn's discharge were in this incompatibility and personality clash and not in hisunion activity.- I concluded that General Counsel has not established by a pre-ponderance of the evidence that Edward Wynn was discharged in violation of Section8(a)(3), of the Act. ,IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe' activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the .Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYIthaving been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, I shall recommend that the Re-spondent cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act. It will be recommended that the Respondent offeremployee James Gaston immediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to seniority and other rights and privi-leges, and make him whole for any loss of earnings he may have suffered by reasonof the discrimination against him by payment to him of a sum of money equal tothat which he would have earned as wages from the date of the discrimination againsthim to the date of offer of reinstatement less interim earnings, and in a manner con-sistentwith Board policy set out in F.W. Woolworth Company,90 NLRB 289.Interest on backpay shall be computed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.I shall recommend also that the Respondent preserve and, upon request, makeavailable to the Board payroll and other records to facilitate the computationof backpay.I shall further recommend, in view of the nature of the unfair labor practices theRespondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent, Baltimore Luggage Company, Baltimore, Maryland, is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By discriminating in regard to the hire or tenure or employment of James Giu.ton, thereby discouraging membership in the aboveUnion,Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8'(a)(1and Section 8 (a) (3) ofthe Act..4.By engaging in the conductset forthin the section III,B, entitled,"8(a)(1)violations,"the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)( I) of the Act.5.Respondent did not discriminate against EdwardWynnas alleged in thecomplaint.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(C) of the National LaborRelationsAct, asamended,I recommend that Respondent,itsofficers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Leather Goods,Plastic & NoveltyWorkers' Union, AFL-CIO, orin any other labor organization,by discharging orrefusing to reinstate employees,or in any other manner discriminating against themin regard to their hire or tenure of employment or any term or condition ofemployment.(b) Interrogating employees concerning activities on behalf of the above-namedor any other labor organization,in a manner constituting interference, restraint, orcoercion violative of Section 8(a)(1) of the Act.(c)Threatening employees with reprisals if they engage in union activity.(d) In any other manner,interfering with,restraining, or coercing its employeesin the exercise of their right to self-organization,to form labor organizations,to joinor assist the above-named Union or any other organization,to bargain collectivelythrough representatives of their own choosing,to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrainfrom any and all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to James Gaston immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of earnings he may have suffered byreason of Respondent'sdiscrimination against him as set forth in that section ofthe Trial Examiner'sDecision entitled "The Remedy."(b)Notifythe above-named employees if serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request,make available to the Board or its agents, allpayroll records and other records necessary to analyze the amounts of backpay asset forth in the section of this Decision entitled "The Remedy."(d) Post in its plant in Baltimore,Maryland, copies of the attached notice marked"Appendix." 14Copies of the said notice, to be furnished by the Regional Directorfor Region 5, shall, after being signed by Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of the receipt of this Decision,what steps have been taken to complywith the recommendations herein made.1514 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."15 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." INT'L ASSN.OF BRIDGE,ETC., LOCAL 1747APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in International Leather Goods, Plas-tic & Novelty Workers' Union,AFL-CIO,or any other labor organization, bydischarging or refusing to reinstate any of our employees,or in any mannerdiscriminating in regard to their hire or tenure of employment,or any term orcondition of employment.WE WILL NOT interrogate employees concerning activities on behalf of theabove-named or any other labor organization,in a manner constituting inter-ference, restraint,or coercion violative of Section 8(a)(1) of the Act.WE WILL NOT threaten our employees with reprisals because of the Union.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of the right to self-organization,to form organizations,to join or assist the above-named or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities.WE WILL offer to James Gaston immediate and full reinstatement to his for-mer or a substantially equivalent position without prejudice to seniority andother rights and privileges and make him whole for any loss of pay suffered asa result of the discrimination against him.BALTIMORE LUGGAGE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting—and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office,Sixth Floor,,707 North Calvert Street,Baltimore,Maryland,Telephone No. 752-2159.International Association of Bridge, Structural,and OrnamentalIron Workers,Local No. 17,AFL-CIO [The A. J. Hoffman Co.landArthur McCormickInternational Union of Operating Engineers,Local No. 18, AFL-CIO [The A. J. Hoffman Co.]andArthur McCormick.CasesNos. 8-CB-933 and 8-CB-934.April 18, 1966DECISION AND ORDEROn January 10, 1966, Trial Examiner James V. Constantine issuedhisDecision in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.I-To further found that the Respondents had not en-158NLRB No. 13.